Per Curiam.
Action by the appellee against the appellants, upon an administration bond. Issues were formed, tried, and found for the plaintiff, and judgment rendered, a new trial being refused.
There is no question presented by this record for our decision. There is no exception taken to any ruling of the Court, except in overruling the motion for a new trial, and the evidence- is not set out, nor is any question made outside of the evidence.
The judgment below is affirmed, with costs and five per cent, damages.